Citation Nr: 1020964	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the right foot status post 
navicular fracture.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
degenerative arthritis of the right foot status post 
navicular fracture, and assigned a 10 percent rating.

In September 2009, the Board remanded the matter to the RO in 
order to obtain a current VA examination.  Additionally, 
because the Veteran submitted a statement in October 2007 
indicating that he is unable to maintain steady employment 
due to his service-connected disability, the Board directed 
the RO to address the issue of entitlement to a total 
disability based on individual unemployability (TDIU).  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO completed 
the requested development.  In an October 2009 statement, 
however, the Veteran indicated that he was not requesting 
unemployability benefits and that he was working at the 
present time as a substitute teacher.  Accordingly, the issue 
of entitlement to a TDIU will not be addressed by the Board.  


FINDINGS OF FACT

1.  The Veteran's right limited motion with subtalar 
arthritis is manifested by marked limitation of plantar 
flexion and dorsiflexion and pain. 

2.  The Veteran's posterior tibial insufficiency and 
flattened arch of the right foot is manifested by moderate 
flatfoot with a prominent heel valgus and Achilles tendon 
displacement. 




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent, but not higher, rating for 
right ankle limited motion with subtalar arthritis have been 
met.  38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 
(2009).  

2.  The criteria for a separate disability rating of 10 
percent, but not higher, for posterior tibial insufficiency 
and flattened arch of the right foot have been met.  38 
U.S.C.A. §  1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. §  5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
degenerative arthritis of the right foot, status post 
navicular fracture.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  As such, section 5013(a) notice is no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Therefore, as the notice that was 
provided in April 2007, before service connection was 
granted, was legally sufficient, VA's duty to notify in this 
case has been satisfied. 

Regarding the duty to assist, the RO has obtained the 
Veteran's service records and VA treatment records and 
provided him with two VA examinations.  Therefore, the duty 
to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonnis v. Brown, 6 Vet. App. 
426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating his claim. 


II.  Higher Initial Rating

In June 2007, the RO granted service connection for 
degenerative arthritis of the right foot, status post 
navicular fracture, and assigned a 10 percent rating under 
Diagnostic Code 5010-5271, effective from March 30, 2007.  
The Veteran disagrees with this assignment and contends that 
a rating in excess of 10 percent is warranted.  Specifically, 
he contends that his condition has gotten increasingly worse 
since service and that it significantly affects his ability 
to walk. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 C.F.R. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. § 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the claim of the claim - a practice 
known a "staged rating."   

The Veteran bears the burden of presenting an supporting his 
claim for benefits.  
38 U.S.C.A. §  5107(a).  In its evaluation, the Board 
considers all information and lay and medical evidence of 
record.  38 U.S.C.A. §  5107(b).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  Consequently, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where 
they appear in the medical record.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings and then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity.  Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  However, if a Veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).  

The Veteran contends that a higher rating is warranted for 
his right ankle and foot disability, currently rated at 10 
percent disabling under Diagnostic Code 5010-5271.  

Degenerative or traumatic arthritis established by X- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  Under Diagnostic Code 5271, moderate 
limited motion of the ankle warrants a 10 percent rating.  
Marked limited motion of the ankle warrants a 20 percent 
rating.  

The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of corresponding 
terminology such as "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in the process of arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Rating Schedule defines normal (i.e., full) range of 
motion of the ankle as from zero to 20 degrees of 
dorsiflexion and from zero to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II (2009).

The examination report from the Veteran's June 2007 VA 
examination shows that the Veteran's complained of foot pain 
that he rated an 8 on a scale of 1 to 10, increasing to 10 
upon walking more than a block.  The Veteran also reported 
that he uses a cane and that he often has to sit down, 
affecting his ability to work.  Upon examination, the Veteran 
showed dorsiflexion of zero to 5 degrees and plantar flexion 
of zero to 30 degrees, with no apparent further changes with 
repetition or limitations due to pain.  X-rays shows mild 
degenerative changes at the talonavicular joint of the right 
foot.  The examiner found that the foot was tender to 
palpitation on the plantar aspect of the mid foot and 
forefoot.  No instability, evidence of abnormal weight 
bearing, or callosities were found, and the examiner 
determined that the axis of Achilles tendon was in line with 
the axis of the tibia.  Regarding the DeLuca factors, the 
examiner said that it was conceivable that pain could further 
limit function, particularly with repetition, but that it was 
not feasible to express any further limitation in terms of 
limitation of motion.   

The Veteran was provided with a second VA examination, 
pursuant to the Board's remand order, in December 2009.  The 
Veteran indicated that he had a long history of intermittent 
pain, worsening since 1996.  He rated his foot pain at 9 out 
of 10 on a daily basis, and ankle pain at 8 out of 10 on a 
daily basis.  The Veteran reported use of a cane on a 
frequent basis, but no orthotic devices or ankle braces.  He 
reported monthly flare-ups monthly lasting 2-3 days at a time 
and that he was able to walk less than 50 feet and for less 
than 15 minutes at a time.  He also stated that walking and 
lifting made the pain worse.  The Veteran denied having ankle 
or foot surgery, but reported treating his condition with 
physical therapy and pain medication.  He reported that the 
injury affects activities of daily living and his occupation, 
but the examiner found that he was able to attend to hygiene 
and dress himself and that he is employed as a teacher on a 
full-time basis.

The examiner determined that the Veteran was in no acute 
distress.  He had a palpable posterior tibial pulse, but no 
dorsalis pedis pulse could be detected.  The examiner also 
noted chronic skin changes, indicative of ischemic disease or 
peripheral vascular disease.  The Veteran showed dorsiflexion 
of zero to 10 degrees without pain, and plantar flexion of 
zero to 10 degrees without pain.  Repetition beyond 3 times 
produced increasing pain.  The examiner also found that the 
Veteran was significantly tender at inferior aspect of the 
lateral malleolus and line of the posterior tibial tendon, 
but there was no effusion, signs of infection, rotational 
instability, or grind.  X-rays showed no fracture or 
dislocation and the mortise was intact. There was also no 
evidence of osteophytes and the joint line appeared well-
maintained.

The examiner found that there was extensive loss of arch 
height on the right foot, with significant tenderness over 
the navicular bone and posterior tibial tendon.  There was a 
prominent heel valgus on the right foot with tendon 
displacement to the right.  

Concerning the right ankle, the examiner stated that it is 
more likely than not that the Veteran is part of the 15 
percent of patients with bad ankle sprains that go on to 
develop recurrent instability, and that his reported symptoms 
were more likely than not connected to the ankle sprain.  
Concerning the right foot, the examiner stated that the 
Veteran's navicular fracture with evidence of posterior 
tibial insufficiency and subtalar arthritis, and loss of 
flexibility of the hindfoot, is more likely than not 
associated with the service-connected injury of the foot.  

As noted above, the Veteran is currently in receipt of a 10 
percent rating under Diagnostic Code 5271 for arthritis with 
limited motion of the right ankle.  The Board has considered 
the Veteran's statements that his symptoms are more severe 
than reflected by the currently assigned disability rating, 
and finds that the Veteran is clearly competent to testify as 
to his symptoms of pain and use of a cane.  The lay and 
medical evidence of record supports the assignment of a 20 
percent rating under Diagnostic Code 5271.  As noted, the 
Rating Schedule defines normal range of motion of the ankle 
as from zero to 20 degrees of dorsiflexion and from zero to 
45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate 
II (2009).  At his June 2007 VA examination, the Veteran's 
range of motion was from zero to 5 degrees of dorsiflexion 
and zero to 30 degrees of plantar flexion, thereby showing 
motion restricted to nearly 50 percent of its full range.  
Furthermore, the examiner also indicated that the Veteran's 
range of motion could feasibly become more restricted due to 
pain, particularly with repetition.  At the Veteran's 
December 2009 examination, his dorsiflexion and plantar 
flexion were noted to be zero to 10 degrees without pain; 
beyond 10 degrees motion became painful.  Accordingly, 
resolving all doubt in favor of the Veteran and accounting 
for the DeLuca factors, the Board finds that the Veteran's 
limitation of motion is marked, and that he is entitled to an 
initial disability rating of 20 percent for right ankle 
limited motion.  This is the maximum allowable rating under 
Diagnostic Code 5271.

The Board must also consider whether the Veteran is entitled 
to a separate rating for any separate and distinct 
manifestations attributable to his service-connected 
disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  The current 
20 percent rating contemplates subtalar arthritis with 
limitation of motion of the ankle.  However, the December 
2009 VA examination also indicated that the Veteran suffers 
from a significantly flattened arch, which may be rated under 
Diagnostic Code 5276.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Moderate flatfoot, with the weight-bearing line over or 
medial to the great toe; inward bowing of the tendo achillis; 
pain on manipulation and use of the feet, is rated 10 percent 
disabling for unilateral or bilateral disability.  Severe 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopaedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

The Veteran's flatfoot is best characterized as "moderate," 
as the examination notes indicate displacement of the 
Achilles tendon, pain, and a prominent heel valgus.  The 
Board finds that these symptoms are not already contemplated 
under the criteria for limited motion of the ankle under 
Diagnostic Code 5271, and that the Veteran is therefore 
entitled to an initial separate rating of 10 percent for 
flatfoot.  However, as there is no medical evidence of record 
indicating pronation, abduction, callosities, or swelling of 
the feet, a 20 percent rating is not warranted.  

The Veteran's VA treatment records show three leg surgeries 
in November 2007, June 2008, and December 2008, but the 
medical evidence clearly indicates that these were all in 
relation to the Veteran's nonservice-connected right leg 
arterial insufficiency and diabetic ischemia.  This finding 
is also consistent with the Veteran's denial of any previous 
surgery related to his service-connected disabilities at his 
December 2009 VA examination.  Therefore, the Board cannot 
consider these records in determining the severity of the 
Veteran's service-connected disabilities.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  
    
The evidence of record does not warrant the application of 
Diagnostic Code 5262, 5270, 5272-74, or 5277-5283, as there 
is no medical evidence in the record indicating nonunion or 
malunion of the tibia or fibula, the presence of ankylosis, 
malunion of the os calcis or astragalus, astragalectomy, weak 
foot, clawfoot, metatarsalgia, hallux valgus, hammer toe, or 
nonunion or malunion of the tarsal or metatarsal bones.   

In sum, the Board finds that, based on the evidence of 
record, the Veteran's right ankle limited motion with 
subtalar arthritis warrants an initial rating of 20 percent 
under DC 5271, and that a separate initial 10 percent rating 
under DC 5276 is warranted for a flattened arch of the right 
foot with posterior tibial insufficiency.  


III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's right ankle/foot 
disorder are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  There is no indication that the Veteran has been 
subject to frequent periods of hospitalization, evidence of 
occupational impairment beyond what is contemplated by the 
rating criteria, or other related factors of the kind that 
would 



demonstrate an exceptional disability picture.  For these 
reasons, referral for 
consideration of an extraschedular rating is not warranted in 
this case.  


ORDER

Entitlement to an initial evaluation of 20 percent, but no 
higher, for right ankle limited motion with subtalar 
arthritis is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.
 
Entitlement to a separate, initial rating of 10 percent, but 
no higher, for posterior tibial insufficiency and flattened 
arch of the right foot is granted, subject to the status and 
regulations governing the payment of monetary benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


